Citation Nr: 9930482	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

                                 
INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968 and from February 1985 to July 1994.  This matter 
comes to the Board of Veterans' Appeals (Board) from a July 
1995 rating decision of the Department of Veterans Affairs 
(VA) Denver Regional Office (RO) which, inter alia, granted 
service connection for a right knee disability and assigned 
it an initial 10 percent rating, effective July 6, 1994.  He 
appealed the initial rating assigned by the RO, and in 
February 1997, the Board remanded this matter for additional 
development of the evidence.  While the matter was in remand 
status, by June 1999 rating decision, the RO increased the 
initial rating for the veteran's right knee disability to 20 
percent, effective July 6, 1994; yet, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by pain 
and intermittent locking; objective clinical findings include 
slight limitation of motion, and X-ray evidence of arthritis, 
with no objective clinical findings of instability, laxity, 
effusion, muscle weakness, quadriceps atrophy, or malunion of 
the tibia and fibula.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 
5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
initial evaluation in excess of 20 percent for his service-
connected right knee disability is well-grounded within the 
meaning of 38 U.S.C.A. 5107.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). In this case, the veteran 
is technically not seeking an increased rating, since his 
appeal arises from the original assignment of a disability 
rating.  However, when a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet App 
119 (1999).

Since he has submitted a well-grounded claim, VA has a duty 
to assist in the development of facts pertinent to the claim.  
38 U.S.C.A. 5107(a).  Consistent with such duty, the Board 
remanded this matter in February 1997 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board in its 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In addition, the Board notes that neither the 
veteran nor his representative has identified any 
outstanding, relevant evidence which may support his claim.  
Therefore, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that in November 1959, prior to 
his entry into service, the veteran underwent surgery to 
remove a piece of cartilage from his right knee.  In April 
1985, during his second period of active service, he sought 
treatment and indicated that his right knee had begun to 
bother him again upon his becoming more physically active.  
X-ray examination of the right knee conducted in May 1986 
revealed minimal degenerative joint disease in the right 
knee.  Subsequent service medical records showed continued 
complaints of right knee pain, as well as complaints of 
locking, instability and effusion.  In October 1987, the 
veteran underwent surgery (an arthroscopy and chondroplasty), 
reportedly with minimal improvement.  

On examination in October 1993, the veteran's right knee was 
described as "extremely arthritic" in that he had "almost 
bone on bone medical compartment arthritis" and some 
patello-femoral arthritis.  The examiner predicted that the 
veteran would experience future right knee pain from time to 
time and that he may need to be on anti-inflammatory 
medication and possibly Cortisone injections.  He indicated 
that ultimately over time the veteran may need a total knee 
replacement.  At his June 1994 military separation medical 
examination, degenerative joint disease of the right knee was 
again noted.   

Following his separation from service, in January 1995, the 
veteran filed a claim for VA compensation benefits, including 
service connection for a right knee disability.  In 
connection with his claim, he was afforded a VA medical 
examination in February 1995 at which he reported 
considerable discomfort and swelling on a regular basis in 
the right knee.  On examination, there was an old, well-
healed surgical scar on the right knee.  Range of motion 
testing was from 0-130 degrees.  The medial and lateral 
collateral ligaments were intact, as were the anterior and 
posterior cruciate ligaments.  The pivot shift examination 
was somewhat hampered by discomfort, but there was no obvious 
locking, and the patellar inhibition test was within normal 
limits.  The diagnoses included history of severe 
degenerative changes of the right knee.

By July 1995 rating decision, the RO granted service 
connection for a right knee disability and assigned it an 
initial 10 percent rating, pursuant to Diagnostic Code 5010.  
The veteran appealed the initial rating assigned, stating 
that in his current occupation as math teacher, his knee 
routinely "popped" and "gave way" 2-3 times daily; he 
stated that on several occasions, he had fallen as a result.  
He also indicated that his knee occasionally locked, but not 
as frequently as it gave way; he estimated that his knee 
locked about 10-15 times yearly.  He stated that, if he 
walked more than 1/2 mile, his knee became swollen, and stated 
that running or playing soccer with his son was totally out 
of the question.  

On VA examination in August 1997, the veteran reported 
symptoms of right knee pain, limited motion, and intermittent 
locking.  He stated his symptoms were particularly bothersome 
when he squatted.  He complained of popping in the right 
knee, but indicated that the popping was not uncomfortable.  
He stated that he was able to walk 5 miles without too much 
difficulty, except that the following day, his knee became 
swollen and he limped for a few days thereafter.  He also 
stated that squatting caused difficulty in that he could not 
bend the knee fully and his knee locked.  He stated that he 
was a teacher and recently had to give up an assignment as a 
coach as he was unable to be active on the field, especially 
running and jumping.  On examination, he had a normal gait 
and walked on his heels and toes without gross weakness.  
There was a scar over the anterior medial aspect of the right 
knee about 31/2 inches in length.  The scar was well-healed.  
There was no evidence of any effusion present in the knee 
joint and he had motion from 0-130 degrees.  There was no 
instability of the anterior or posterior cruciate ligament.  
There was no weakness of the quadriceps muscle and no 
evidence of any atrophy.  X-ray examination showed marked 
narrowing of the medial compartment with an almost bone on 
bone apposition of the condyles.  The diagnoses included 
degenerative arthritis of the medial compartment of the right 
knee without joint instability and intermittent locking of 
the right knee, etiology undetermined, possibly due to 
problems with the medial meniscus.  The examiner commented 
that although the veteran exhibited no instability of the 
knee on examination, he nonetheless had reported subjective 
"instability."  The examiner explained that the veteran 
apparently believed his intermittent locking equated with 
instability as his knee felt unstable to him.  However, he 
explained that the locking may be due to a meniscal problem, 
and was not due to looseness of the knee ligaments.

On most recent VA medical examination in December 1998, the 
veteran reported that, prior to his period of service, he had 
undergone knee surgery for cartilage removal.  He stated that 
he had no problems thereafter until he was in the military 
and was required to run 5 miles daily.  He stated that, at 
that time, he began to have increasing knee pain and swelling 
and was seen several times.  He indicated that he underwent a 
second knee surgery in service and since then, he had kept 
his knee very strong with weight training, hiking, and using 
a Nordic track.  He stated that his primary complaints were 
an inability to run and perform a full squat, giving way of 
his knee unexpectedly, and pain.  On examination, right knee 
range of motion was 0-140 degrees.  He had a normal gait and 
demonstrated good endurance, balance, and propulsion of both 
lower extremities.  Bony alignment showed significant varus 
deformity of the right knee, consistent with decreased joint 
space of the medial side of his knee.  Strength was excellent 
bilaterally and he was able to partially squat without 
difficulty.  There was slight tenderness over the medial 
joint line.  Ligamentous stability testing did not provocate 
any symptoms or show any laxity compared to the left knee.  
Meniscal testing caused slight discomfort, but was 
objectively negative.  In summary, it was felt that the 
veteran was putting forth full effort and his symptoms were 
consistent with X-ray findings.  He did have a 4 degree 
variance in knee flexion of his right knee compared to his 
left.  The examiner indicated that this minimal amount would 
not affect daily function.  It was also noted that his knee 
gave way when he stood up to leave the examination, but this 
appeared to be from a pain response rather than muscle 
weakness.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  More recently, however, the Court determined 
that the above is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of 
initial award, separate ratings can be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The veteran's right knee disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(pertaining to degenerative arthritis) and 5258 (pertaining 
to dislocation of the semilunar cartilage).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, when there is 
evidence of dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint, a 20 percent evaluation is assigned.  This is 
the maximum rating available under this code.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray evidence will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1998).

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to 
"other impairment of the knee," a 10 percent disability 
rating is warranted for slight impairment (recurrent 
subluxation or lateral instability) of the knee.  A 20 
percent rating contemplates a moderate degree of impairment, 
and a maximum 30 percent rating is warranted for a severe 
degree of impairment to the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999), when 
the knee is ankylosed in a favorable angle in full extension, 
or in slight flexion between zero degrees and 10 degrees, a 
30 percent evaluation is warranted.  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
Part 4, Diagnostic Code 5262 (1999).

The General Counsel has also determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§  4.14.  VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997).  Therefore, if the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis, and 
limitation of motion of the left and/or right knee, then he 
is entitled to consideration of separate disability ratings 
under Diagnostic Codes 5003 and 5257 for each knee.

III.  Analysis

After careful consideration of the pertinent evidence of 
record, the Board must conclude that an initial evaluation in 
excess of 20 percent for a right knee disability is not 
warranted.  

First, the Board notes that contrary to the veteran's 
subjective contentions, there is no objective evidence of 
laxity or instability of the right knee as contemplated by 
Diagnostic Code 5257.  Rather, on VA examination in January 
1995, the examiner found that the veteran's right medial and 
lateral collateral ligaments, as well as the anterior and 
posterior cruciate ligaments, were all intact.  Likewise, on 
VA examinations conducted in August 1997 and December 1998, 
the examiners indicated that there was no of instability of 
the joint as evidenced by negative ligamentous stability 
testing.  Thus, absent objective findings of recurrent 
subluxation or lateral instability of the knee, the Board 
finds that a compensable rating is not warranted pursuant to 
Diagnostic Code 5257.  While the Board has considered the 
veteran's statements, objective medical findings constitute 
the probative evidence regarding the question of subluxation 
or lateral instability and they outweigh the symptoms of 
"instability" reported by the veteran.

In addition, as the veteran does not meet the criteria for a 
zero percent rating under Diagnostic Code 5257, there is no 
additional disability for which a separate rating may be 
assigned.  See VA O.G.C. Prec. Op. No. 23-97 at 3 (holding 
that "[w]hen a knee disorder is already rated under DC 5257, 
the veteran must also have limitation of motion under DC 5260 
or DC 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.")

Likewise, the Board finds that an evaluation in excess of 20 
percent is not warranted under any other Diagnostic Code.  In 
order to receive a disability rating in excess of the 
assigned 20 percent, the evidence would need to show 
ankylosis of the knee under Diagnostic Code 5256, limitation 
of flexion of the leg to 15 degrees under Diagnostic Code 
5260, limitation of extension of the leg to 20 degrees under 
Diagnostic Code 5261, or malunion of the tibia and fibula 
with marked knee or ankle disability under Diagnostic Code 
5262.  However, the medical evidence associated with the 
claims file does not show that any of these criteria have 
been met.  The veteran does not have ankylosis of the right 
knee.  He has no limitation of extension, and flexion is to 
130 degrees, at worst.  There is no evidence of malunion of 
the tibia and fibula with marked knee or ankle disability.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.

In addition, because the medical evidence of records shows 
the presence of a surgical scar of the right knee, the Board 
has considered whether the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the right knee pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  In this regard, however, 
examiners have repeatedly noted that the scar is well-healed 
and the veteran has offered no subjective complaints 
regarding the scar.  Thus, the Board finds that criteria for 
a separate 10 percent evaluation under Diagnostic Code 7804 
for a symptomatic scar have not been met.  Esteban, 6 Vet. 
App. at 261.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of pain, functional loss, 
weakened movement, excess fatigability, and incoordination.  
DeLuca, 8 Vet. App. at 206-07.  First, the Board notes that 
Diagnostic Code 5258 is not predicated on loss of range of 
motion and already includes consideration of pain.  However, 
because the veteran's disability also includes arthritis, the 
Board has considered these provisions.  Cf. Johnson v. Brown, 
9 Vet. App. 7 (1996).  

In that regard, it is noted that the veteran has reported 
that he experiences right knee pain, and that certain 
activities such as squats, running, and walking long 
distances are either not possible or cause increased pain.  
The Board observes that VA examinations have revealed that 
the veteran has a normal gait and only slightly limited 
motion, from zero to 130 at worst, with no complaints of pain 
on motion recorded.  In fact, on most recent VA examination 
in December 1998, the examiner noted that the veteran's 
limitation of motion would result in no impairment of daily 
functions.  In addition, it is noted that the veteran's right 
thigh musculature has been described as excellent, with no 
evidence of atrophy.  

Based on the aforementioned, the Board finds that an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca is not warranted.  The evidence shows 
that the most limitation of motion of the right knee was a 
loss of 10 degrees of flexion and the veteran has a normal 
gait, is able to walk on his heels and toes, and that there 
is no evidence of muscle atrophy.  

The Board has also considered 38 C.F.R. § 3.321, but the 
findings in this case do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  It is 
observed that the veteran has not reported any lost time from 
work as a result of his right knee disability, and the record 
does not reflect any periods of hospitalization for this 
disability since his separation from service.  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's right knee disability is adequately 
compensated by the currently-assigned schedular rating, and 
the provisions of 38 C.F.R. § 3.321 are not for application.


ORDER

An initial evaluation in excess of 20 percent for a right 
knee disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

